EXHIBIT 23.3 March 20, 2014 CONSENT OF SAMUEL MAH United States Securities and Exchange Commission Gentlemen: I, Samuel Mah, M.A.Sc., P.Eng., Senior Director, Project Evaluations, Silver Wheaton Corp., hereby consent to the use of and reference to my name, and the inclusion and incorporation by reference in the registration statement on Form F-3 ofSilver Wheaton Corp. of the information approved by me that is of a scientific or technical nature and all other references to such information included or incorporated by reference in the registration statement on Form F-3 of Silver Wheaton Corp. Yours truly, /s/ Samuel Mah Samuel Mah, M.A.Sc., P.Eng. Senior Director, Project Evaluations Silver Wheaton Corp.
